           Case 5:20-cv-00109-CHW Document 21 Filed 08/26/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

KENNA PHILLIPS,                                  *

                    Plaintiff,                   *
v.                                                   Case No.   5:20-cv-00109-CHW
                                                 *
COMMISSIONER OF SOCIAL SECURITY,
                                                 *
                    Defendant.
                                                 *


                                        JUDGMENT

      Pursuant to this Court’s Order dated August 25, 2021, and for the reasons stated therein, the

Commissioner’s decision is AFFIRMED.

      JUDGMENT is hereby entered in favor of Defendant.

       This 26th day of August, 2021.

.

                                         David W. Bunt, Clerk


                                         s/ Tydra Miller, Deputy Clerk
